J-S53007-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.E., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                      v.

APPEAL OF: A.E., A MINOR

                                                   No. 1793 MDA 2015


           Appeal from the Dispositional Order September 9, 2015
             In the Court of Common Pleas of Dauphin County
            Juvenile Division at No(s): CP-22-JV-0000440-2015


BEFORE: BOWES, SHOGAN AND FITZGERALD,* JJ.

JUDGMENT ORDER BY BOWES, J.:                 FILED SEPTEMBER 21, 2016

      A.E., a minor, appeals from the September 9, 2015 dispositional order

imposed following his adjudication of delinquency for conduct constituting

possession of a prohibited offensive weapon. We affirm.

      The underlying facts, statement of questions presented, and argument

in this appeal are substantially identical to that in a companion appeal

involving R.A.F., a minor, and we incorporate them herein.         We have

addressed and disposed of those arguments in our opinion in In the

Interest of: R.A.F., a Minor at No. 1755 MDA 2015, and that decision is

controlling herein.




* Former Justice specially assigned to the Superior Court.
J-S53007-16



     Dispositional order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2016




                                     -2-